

AXION POWER INTERNATIONAL, INC.
COMMON STOCK PURCHASE WARRANT


ISSUED TO: Robert G. Averill (the “Warrantholder”)


This warrant is exercisable to purchase 50,000 shares
of the $.0001 par value common stock of
Axion Power International, Inc., a Delaware corporation
(subject to adjustment as provided herein)


This warrant is void after the first banking day of February 2009


This is to certify that, for value received and subject to the terms and
conditions set forth below, the Warrantholder is entitled to purchase, and the
Company promises and agrees to sell and issue to the Warrantholder, at any time
on or after the date hereof, until 5:00 P.M. Eastern Standard Time on the first
banking day of February2009, up to 50,000 shares of the Common Stock of the
Company, adjusted as provided for herein.


The exercise price of this Warrant shall be $6.00 per share until it expires on
the first banking day of February 2009. The number and character of the shares
of common stock issuable upon exercise of this warrant are subject to adjustment
as provided below, and the term “Common Stock” shall mean, unless the context
otherwise requires, the stock and other securities and property receivable upon
the exercise of this Warrant. This Warrant Certificate is issued subject to the
following terms and conditions:


1. Definitions of Certain Terms. Except as may be otherwise clearly required by
the context, the following terms have the following meanings:


(a) “Acts,” means the Securities Acts of 1933, as amended, and the Securities
Acts (Ontario).


(b) “Commission,” means the Securities and Exchange Commission.


(c) “Common Stock,” means the Common Stock, $0.0001 par value, of the Company.


(d) “Company,” means Axion Power International, Inc., a Delaware corporation.


(e) “Company’s Expenses,” means any and all expenses payable by the Company in
connection with an offering described in Section 7 hereof, except
Warrantholders’ Expenses.


(f) “Exercise Price,” means the price at which a Warrantholder may purchase one
share of Common Stock upon exercise of Warrants as determined from time to time
pursuant to the provisions hereof.


(g) “Rules and Regulations,” means the rules and regulations of the Commission
adopted under the Acts.


(h) “Warrant Certificate,” means a certificate evidencing Warrants.


(i) “Warrantholder,” means a record holder of Warrants or Securities.


(j) “Warrantholders’ Expenses,” means the sum of (i) the aggregate amount of
cash payments made to an underwriter, underwriting syndicate, or agent in
connection with an offering described in Section 7 hereof multiplied by a
fraction the numerator of which is the aggregate sale price of the Securities
sold by such underwriter, underwriting syndicate, or agent in such offering and
the denominator of which is the aggregate sale price of all of the securities
sold by such underwriter, underwriting syndicate, or agent in such offering and
(ii) all out-of-pocket expenses of the Warrantholders, except for the fees and
disbursements of one firm retained as legal counsel for the Warrantholders that
will be paid by the Company.


(k) “Warrants,” means the warrants evidenced by this certificate, any similar
certificate issued upon the assignment of this certificate, or any certificate
issued upon the partial exercise of Warrants.


2. Exercise of Warrants. All or any part of the Warrants evidenced hereby may be
exercised by surrendering this Warrant Certificate, duly executed by the
Warrantholder or by its duly authorized attorney, at the office of the Company,
100 Caster Avenue, Vaughan, Ontario, Canada L4L 5Y9, or at such other office or
agency as the Company may designate. Upon notice of exercise, the Company shall
immediately instruct its transfer agent to prepare certificates for the Common
Stock to be issued to the Warrantholder upon completion of the Warrant exercise.
When such certificates are prepared, the Company shall notify the Warrantholder
and deliver such certificates to the Warrantholder immediately upon payment in
full by the Warrantholder, in lawful money of the United States, of the Exercise
Price payable for the Warrants being exercised.


If fewer than all the Warrants evidenced by this Warrant Certificate are
exercised, the Company will, in connection with each partial exercise, execute
and deliver to the Warrantholder a new Warrant Certificate (dated as of the date
hereof), in form and tenor similar to this Warrant Certificate, evidencing the
Warrants not exercised. The issue date of all Common Stock obtained upon the
exercise of Warrants will be the date the Company receives full payment of the
Exercise Price.


3. Adjustments in Certain Events. The number of shares and the exercise price of
the Common Stock for which this Warrant may be exercised are subject to
adjustment from time to time upon the happening of certain events as follows:


(a) If the outstanding Common Stock is subdivided into a greater number of
shares, the number of shares of Common Stock issuable upon exercise of the
Warrants will be proportionately increased and exercise price of the Warrants
will be proportionately reduced. Conversely, if the outstanding Common Stock is
combined into a smaller number of shares, the number of shares of Common Stock
issuable upon exercise of the Warrants will be proportionately reduced and the
exercise price of the Warrants will be proportionately increased. The increases
and reductions provided for in this subsection 3(a) will be made with the intent
and, as nearly as practicable, the effect that neither the percentage of the
total equity of the Company obtainable on exercise of the Warrants nor the price
payable for such percentage upon such exercise will be affected by any event
described in this subsection 3(a).


(b) If the Common Stock is converted into or exchanged for other property or
securities in connection with a merger, consolidation, reclassification,
reorganization or partial liquidation of the Company, then, as a condition
transaction, lawful and adequate provision will be made so that the holder of
this Warrant Certificate will have the right thereafter to receive upon the
exercise of the Warrants the kind and amount of other property or securities
that he would have been entitled to receive if he had held the number of shares
of Common Stock issuable upon the exercise of the Warrants immediately prior to
transaction. In any such case, appropriate adjustment will be made in the
application of the provisions set forth herein with respect to the rights and
interest thereafter of the Warrantholder, to the end that the provisions set
forth herein will thereafter be applicable, as nearly as reasonably may be, in
relation to any other property or securities thereafter deliverable upon the
exercise of the Warrants. The Company will not permit any of the
above-referenced changes to occur unless the issuer of the other property or
securities agrees to be bound by and comply with the provisions of this Warrant.


(c) When any adjustment is required to be made in the number of shares of Common
Stock purchasable upon exercise of the Warrants, the Company will promptly
determine the new number of shares purchasable upon exercise of the Warrant and
(i) prepare and retain on file a statement describing in reasonable detail the
method used in arriving at the new number of shares and (ii) mail a copy of such
statement to the Warrantholder within thirty (30) days after the date when the
event giving rise to the adjustment occurred.
(d) No fractional shares of Common Stock will be issued in connection with any
exercise of Warrants, but the Company will pay, in lieu of fractional shares, a
cash payment therefor on the basis of the mean between the bid and asked prices
in the over-the-counter market or the closing price on a national securities
exchange, whichever is the principal market, on the day immediately prior to
exercise.


4. Reservation of Shares. The Company agrees that a number of shares of Common
Stock sufficient to provide for the exercise of the Warrants upon the basis set
forth above will at all times during the term of the Warrants be reserved for
exercise.


5. Validity of Common Stock. All Common Stock delivered upon the exercise of the
Warrants will be duly and validly issued, fully paid and nonassessable and the
Company will pay all documentary and transfer taxes, if any, in respect of the
original issuance thereof upon exercise of the Warrants.


6. Registration of Common Stock Issuable on Exercise of Warrant Certificate.


(a) On or before  , the Company will file registration statements for the Common
Stock issuable upon exercise of the Warrants pursuant to the Acts so as to allow
the unrestricted re-sale of the Common Stock to the public from time to time
commencing on the Effective Date of such Registration Statement and ending at
5:00 p.m. Eastern Time on the Expiration Date (the “Registration Period”). The
Company will also file such applications and other documents necessary to permit
the sale of the Common Stock to the public during the Registration Period in
such other states and provinces as the Company and the Warrantholders agree to.
In order to comply with the provisions of this Section 6(a), the Company may,
but is not required to, file more than one registration statement.


(b) The Company will pay all of the Company’s Expenses and Warrantholder will
pay its share of the Warrantholder’s Expenses relating to the registration,
offer, and sale of the Common Stock.


(c) Except as specifically provided herein, the manner and conduct of the
registration, including the contents of the registration, will be entirely in
the control and at the discretion of the Company. The Company will file such
post-effective amendments and supplements as may be necessary to maintain the
currency of the registration statements during the period of their use. In
addition, if the Warrantholder participating in the registration are advised by
counsel that the registration statements, in their opinion, are deficient in any
material respect, the Company will use its best efforts to cause the
registration statements to be amended to eliminate the concerns raised.


(d) The Company will furnish to the Warrantholder the number of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Acts, and such other documents as they may reasonably
request in order to facilitate the disposition of Common Stock owned by them.


7. Indemnification in connection with Registration.


(a) In connection with the registration of the Common Stock issuable upon
exercise of the Warrants, the Company will indemnify and hold harmless each
selling Warrantholder, any person who controls any selling Warrantholder within
the meaning of the Acts, and any participating underwriter against any losses,
claims, damages, or liabilities, joint or several, to which any Warrantholder,
controlling person, or participating underwriter may be subject under the Acts
or otherwise; and it will reimburse each Warrantholder, each controlling person,
and each participating underwriter for any legal or other expenses reasonably
incurred by the Warrantholder, controlling person, or participating underwriter
in connection with investigating or defending any such loss, claim, damage,
liability, or action, insofar as such losses, claims, damages, or liabilities,
joint or several (or actions in respect thereof), arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained,
on the effective date thereof, in any such registration statement or any
preliminary prospectus or final prospectus, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading; provided, however, that the Company will
not be liable in any case to the extent that any loss, claim, damage, or
liability arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in any registration statement,
preliminary prospectus, final prospectus, or any amendment or supplement
thereto, in reliance upon and in conformity with written information furnished
by a Warrantholder for use in the preparation thereof. The indemnity agreement
contained in this subparagraph (a) will not apply to amounts paid to any
claimant in settlement of any suit or claim unless such payment is first
approved by the Company, such approval not to be unreasonably withheld.


(b) Each selling Warrantholder, as a condition of the Company’s registration
obligation, will indemnify and hold harmless the Company, each of its directors,
each of its officers who have signed any registration statement or other filing
or any amendment or supplement thereto, and any person who controls the Company
within the meaning of the Acts against any losses, claims, damages, or
liabilities to which the Company or any such director, officer, or controlling
person may become subject under the Acts or otherwise, and will reimburse any
legal or other expenses reasonably incurred by the Company or any such director,
officer, or controlling person in connection with investigating or defending any
such loss, claim, damage, liability, or action, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any untrue or alleged untrue statement of any material fact contained
in said registration statement, any preliminary or final prospectus, or other
filing, or any amendment or supplement thereto, or arise out of or are based
upon the omission or the alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or alleged untrue
statement or omission or alleged omission was made in said registration
statement, preliminary or final prospectus, or other filing, or amendment or
supplement, in reliance upon and in conformity with written information
furnished by such Warrantholder for use in the preparation thereof; provided,
however, that the indemnity agreement contained in this subparagraph (b) will
not apply to amounts paid to any claimant in settlement of any suit or claim
unless such payment is first approved by the Warrantholder, such approval not to
be unreasonably withheld.


(c) Promptly after receipt by an indemnified party under subparagraphs (a) or
(b) above of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against an indemnifying party,
notify the indemnifying party of the commencement thereof; but the omission to
notify the indemnifying party will not relieve it from any liability that it may
have to any indemnified party otherwise than under subparagraphs (a) and (b).


(d) If any such action is brought against any indemnified party and it notifies
an indemnifying party of the commencement thereof, the indemnifying party will
be entitled to participate in, and, to the extent that it may wish, jointly with
any other indemnifying party similarly notified, to assume the defense thereof,
with counsel satisfactory to such indemnified party; and after notice from the
indemnifying party to such indemnified party of its election to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party for any legal or other expenses subsequently incurred by such indemnified
party in connection with the defense thereof other than reasonable costs of
investigation.


8. Restrictions on Transfer. This Warrant Certificate and the Warrants evidenced
hereby may not be sold, transferred, subdivided or assigned without the express
written consent of the Company, which will not be unreasonably withheld.


9. No Rights as a Shareholder. Except as otherwise provided herein, the
Warrantholder will not, by virtue of ownership of Warrants, be entitled to any
rights of a shareholder of the Company but will, upon written request to the
Company, be entitled to receive such quarterly or annual reports as the Company
distributes to its shareholders.
 
10. Notice. All notices under this Certificate shall be in writing and shall be
delivered to the appropriate party at the address set forth below (subject to
change from time to time by written notice to all other parties to this
Agreement). All communications shall be deemed served upon delivery of, or if
mailed, upon the first to occur of receipt or the expiration of three (3) days
after the deposit in the United States Postal Service mail, first class, postage
prepaid and addressed at the address specified. Notices must given by email and
any other method of delivery, such as facsimile, regular mail, overnight or
personal delivery, to the parties at the addresses listed below:


If to the Company:


Axion Power International, Inc.
100 Caster Avenue
Vaughan, Ontario, Canada L4L 5Y9
Facsimile: 905-264-2385
Email: tomg@gelevator.com




If to the Warrantholder:


Robert G. Averill
377 Cupshaw Drive
Ringwood, New Jersey 07456
Facsimile: 973-962-6138
Email: averillbob@yahoo.com


11. Applicable Law. This Certificate will be governed by and construed in
accordance with the laws of the state of Delaware.


Dated this 31st day of January, 2006. Axion Power International, Inc.






By:  
Thomas Granville, Chief Executive Officer





